Citation Nr: 1605957	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUE

Entitlement to service connection for subacromial impingement syndrome of the left shoulder (a left shoulder condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1982 to November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for a left shoulder condition.  

In the March 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO (Travel Board hearing) before a Veterans Law Judge.  In addition, in November 2012, the Board remanded the appeal to the RO for the purpose of affording the Veteran a Travel Board hearing.  The record shows that the Veteran was scheduled for Travel Board hearings in March 2010, April 2013, and March 2014; however, in each instance, the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  Accordingly, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a left shoulder condition.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2015); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
In this case, the Veteran has not been afforded a VA examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that he injured his shoulder while participating in a "tug-of-war" exercise during basic training.  As a result, the Veteran contends that he was medically discharged from service and has continued to experience pain and difficulty with his left shoulder since service separation.  Evidence of record, including his own statements, indicate that the Veteran's left shoulder condition preexisted his period of active service.  See e.g., November 1982 Medical Board Report, May 2008 Notice of Disagreement.  Specifically, the November 1982 Medical Board Report indicates that the Veteran has chronic subacromial impingement syndrome of the left shoulder that began six years prior and resulted in incapacitating left shoulder pain.  However, the June 1982 service entrance examination revealed a normal upper extremity examination with no notation of a left shoulder disability.  Further, while private medical records in the claims file document episodes of left shoulder pain, these symptoms appear to be attributed to cervical spine pathology, not left shoulder pathology.  Accordingly, the Board finds that a medical opinion is necessary discussing the likely etiology of the Veteran's left shoulder condition, and if it preexisted service, whether it was aggravated by service.  See McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current left shoulder disability.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Does the Veteran have a current left shoulder disability?

b. If a current disability is found, did the left shoulder disability clearly and unmistakably preexist the Veteran's service?

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability. 

c. If the left shoulder disability preexisted service, was the left shoulder disability clearly and unmistakably not aggravated by the Veteran's service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

d. If it is the examiner's opinion that there is no clear and unmistakable evidence that the left shoulder disability either preexisted service or was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the left shoulder disability is directly related to service.  In this case, the examiner is requested to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's left shoulder disability had its onset during service, or is otherwise related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




